DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. David D. Brush on August 18 and August 25, 2022.

Please amend the presently pending claims as follows:
1.	(Currently Amended)	A method for adjusting values of a plurality of parameters for a virtual subset of a network, called “network slice,” dedicated to a service, where the method comprises driving a graphical interface in which respective polar coordinates are associated with each of the plurality of parameters for the network slice, with a respective angular coordinate being assigned to each of the parameters and a respective radial coordinate being assigned to the value of the respective parameter, where the method is implemented by a device and comprises:
acquiring a plurality of input parameter values for the network slice;
distributing on the graphical interface the input parameter values with association of the respective angular coordinate dedicated to each input parameter with the input parameter and the respective radial coordinate, which is an increasing function of the value of the input parameter; and
changing the value of at least one first of the input parameters, and with that, of the radial coordinate associated with the first input parameter, comprising:
estimating, based on predetermined rules, values of one or more second input parameters depending on the changed value of the first input parameter;
changing the radial coordinates respectively associated with the values on the graphical interface of the one or more second parameters, depending on the estimated values of the one or more second input parameters; and
applying the changed value of the first input parameter and the estimated values of the one or more second input parameters as output parameter values for the network slice.
2.	(Currently Amended)  The method according to claim 1, wherein the plurality of parameters for the network slice are selected from 
3.	(Previously Presented)	The method according to claim 1, wherein the polar coordinate associated with a parameter is fixed, advantageously equal to 360°/N, where N is the number of input parameters with which polar coordinates were associated.
4.	(Previously Presented)	The method according to claim 1 comprising distributing on the graphic interface of input parameter values proposed by an operator of the network slice.
5.	(Previously Presented)	The method according to claim 1, wherein changing the value of the first input parameter is done by a user by using a human-machine interface.
6.	(Previously Presented)	The method according to claim 1, wherein changing the value of the first input parameter is done automatically in order to correspond to an actual value of the parameter from the network slice.
7.	(Previously Presented)	A system for adjusting parameter values for a virtual subset of a network, called “network slice,” dedicated to a service, comprising:
at least one user terminal configured for implementing the adjustment method according to claim 1; and
at least one access equipment associated with the configuration of the network slice configured for communicating with the user terminal.
8.	(Currently Amended)	A user terminal comprising:
comprising a human-machine interface configured for allowing a user to change a value of a first input parameter;
a processor; and a non-transitory computer-readable medium comprising instructions stored thereon which when executed by the processor configure the user terminal to adjust values of a plurality of parameters for a virtual subset of a network, called “network slice,” dedicated to a service, wherein the adjusting comprises driving the graphical interface in which respective polar coordinates are associated with each of the plurality of parameters for the network slice, with a respective angular coordinate being assigned to each of the parameters and a respective radial coordinate being assigned to the value of the respective parameter, and wherein the adjusting comprises:
acquiring a plurality of input parameter values for the network slice;
distributing on the graphical interface the input parameter values with association of the respective angular coordinate dedicated to each input parameter with the input parameter and the respective radial coordinate, which is an increasing function of the value of the input parameter; and
changing the value of at least the first of the input parameters, and with that, of the radial coordinate associated with the first input parameter, comprising:
estimating, based on predetermined rules, values of one or more second input parameters depending on the changed value of the first input parameter;
changing the radial coordinates respectively associated with the values on the graphical interface of the one or more second parameters, depending on estimated values of the one or more second input parameters; and 
applying the changed value of the first input parameter and the estimated values of the one or more second input parameters as output parameter values for the network slice.
9.	(Cancelled)
10.	(Currently Amended)	A non-transitory computer-readable medium storing code instructions of a computer program to execute a method of adjusting values of a plurality of parameters for a virtual subset of a network, called “network slice,” dedicated to a service when the code instructions are executed by a processor of a device, wherein the adjusting comprises driving a graphical interface in which respective polar coordinates are associated with each of the plurality of parameters for the network slice, with a respective angular coordinate being assigned to each of the parameters and a respective radial coordinate being assigned to the value of the respective parameter, and where the adjusting comprises:
acquiring a plurality of input parameter values for the network slice;
distributing on the graphical interface the input parameter values with association of the respective angular coordinate dedicated to each input parameter with the input parameter and the respective radial coordinate, which is an increasing function of the value of the input parameter; and
changing the value of at least one first of the input parameter, and with that, of the radial coordinate associated with the first input parameter, comprising:\
estimating, based on predetermined rules, values of one or more second input parameters depending on the changed value of the first input parameter;
changing the radial coordinates respectively associated with the values on the graphical interface of the one or more second parameters, depending on estimated values of the one or more second input parameters; and 
applying the changed value of the first input parameter and the estimated values of the one or more second input parameters as output parameter values for the network slice.
Allowable Subject Matter
In view of further search, current Examiner’s amendment, and arguments presented by Applicant (07/29/2021), see pages 7-9, with respect to claims 1- 8, and 10, have been fully considered and are persuasive. Claims 1- 8, and 10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIO R PEREZ/Primary Examiner, Art Unit 2644